ORDER

PER CURIAM:
AND NOW, this 23rd day of March, 2000, upon consideration of the Report and *441Recommendations of the Disciplinary Board dated December 16, 1999, the Petition for Review and request for oral argument and response thereto, the request for oral argument is denied and it is hereby
ORDERED that Albert E. Hart, Jr., be and he is suspended from the Bar of this Commonwealth for a period of three years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Justices ZARPADA and NIGRO dissent.